NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0260n.06
                             Filed: April 3, 2009

                                            No. 07-6339

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


RICHARDSON M. ROBERTS,                             )
                                                   )
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
FINANCIAL TECHNOLOGY                               )   MIDDLE DISTRICT OF TENNESSEE
VENTURES, L.P., et al.,                            )
                                                   )
       Defendants-Appellees.                       )


Before: BOGGS, Chief Judge; GIBBONS and GRIFFIN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant Richardson M. Roberts

appeals the decision of the district court granting summary judgment for defendants-appellees

Financial Technology Ventures, L.P., and its affiliated entities (“FTV”). Roberts sued FTV to

recover a $10 million payment for agreeing to sell Verus Financial Management, Inc., a credit-card

payment processing company, to the defendants. After carefully reviewing the record, the applicable

law, the parties’ briefs, and having had the benefit of oral argument, we find that the district court’s

opinion correctly sets out the facts and the governing law. Because this court’s issuance of a full

opinion would serve no jurisprudential purpose and would be duplicative, we affirm on the basis of

the district court’s well-reasoned order of October 23, 2007, granting summary judgment to FTV and

finding the agreement in question invalid and unenforceable.